The Fitzsinon’s Realty Co., the. owner of a certain residence, placed it on the market for sale in January 1923, and Ohmer Minnieh, a real estate broker, listed said property with the consent of the owner in April 1923. On May 22, 1923, an agent of Minnieh notified the Company’s secretary of a . prospective purchaser by the name of Bortsche and thereupon delivered a written statement of the terms upon which the property could be bought, to the wife of Bortsche.
No further effort to effect the sale was made by the broker and later Bortsche, after negotiating with the owneer, bought the property. The broker never saw Bortsche or communicated with him in any way from May 22, 1923 to September, and after the sale he claimed a commission for procuring the purchaser, Bortsche.
The Realty Co. contends that the trial court erred in refusing to sustain a motion to arrest the case from the jury, and direct a verdict for it. The Court of Appeals of Cuyahoga County affirmed the judgment of the trial court without opinion.
The question of law to be decided is whether or not a real estate broker is entitled under the above facts to have the jury decide if his efforts were the procuring cause of the sale, even though he did not bring the purchaser and the owner into personal contact or show the property to the purchaser, when the listing was not exclusive.